BEAUCHAMP, Judge.
This appeal is from an order of the district court of Bexar County refusing to release appellant from the custody of the sherff of said county and grows out of extradition proceedings in which the State of Colorado is seeking to have the appellant returned to that State to answer a felony charge against him, in the name of Albert Levine, alias “Bootlegger.” The proceeding before the Governor is found in the record and it appears that on July 13, 1942, the Honorable Coke R. Stevenson, in his capacity as Governor and after hearing, granted the application to the State of Colorado and ordered appellant arrested and delivered to an agent of that State in manner provided by law. On the 5th day of December, 1942, the proceeding from which this appeal comes was instituted before Honorable W. W. Mc-Crory, District Judge of Bexar County.
It was alleged in an amended petition that appellant was illegally restrained and wrongfully charged with being a fugitive from justice, that he was guilty of no offense against the laws of the State of Colorado, that he is not the person alleged to be a fugitive from the State of Colorado and named in the proclamation of the Governor, that he was not in the State of Colorado at the time the offense was alleged to have been committed, and he prays for his release. Neither the original petition nor the *418amended petition were sworn to by the appellant but signed and sworn to by Edward Dwyer, as an attorney, as being “true according to the best of my belief.” The appellant did not testify on the hearing and the allegations are not supported by any evidence in the case. The relief sought was denied. No brief is filed by appellant and we are not advised of the ground upon which a reversal is sought other than that set forth in the very exhaustive brief filed by the Attorney General, which anticipates the same contention before this Court as was made before the District Court, which was that the laws of Colorado did not authorize prosecution for felony violations upon complaint and information and that the prosecution is now barred by the statute of limitation.
We find introduced in evidence and brought forward in the statement of facts articles of the statute of Colorado pertaining to the subject which support the judgment rendered in the court below.
The judgment of the trial court is affirmed.